—Order unanimously affirmed without costs. Memorandum: Respondent father appeals from an order revoking a suspended judgment of permanent neglect, terminating his parental rights and transferring custody of his child to petitioner. Contrary to the contention of respondent, Family Court’s finding after a hearing that he failed to comply with certain conditions of the suspended judgment is supported by a preponderance of the evidence (see, Matter of Gerald M., 112 AD2d 6; see also, Matter of Victor C., 284 AD2d 945; Matter of Ashley M. [appeal No. 1], 278 AD2d 892, Iv denied 96 NY2d 710). Thus, the court “did not improvidently exercise its discretion by revoking [the] suspended judgment” (Matter of La’Quan De’Vota H., 259 AD2d 486, 487). (Appeal from Order of Onondaga County Family Court, Griffith, J. — Terminate Parental Rights.) Present — Pine, J. P., Hayes, Hurlbutt, Burns and Gorski, JJ.